Title: To Thomas Jefferson from Francis Walker Gilmer, 6 June 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


                        Dear Sir.
                        
                            Liverpool
                            6th June 1824
                        
                    Within this hour, I have arrived at Liverpool, after a voyage of 26 days from New York to Hollyhead. We were six days beating in St. George’s channel, against a wind dead ahead and it still continuing, I determined to disembark at Hollyhead, & to proceed by land thro’ Wales. I was obliged to come by this place, else I should have gone directly to London. I shall remain here only long enough, to arrange some matters of business, preliminary to the object of my mission. That will detain me a day. This is sunday, and I can do nothing. The weather is very fine—one of our pleasant days in May exactly. I shall write to you from London, and only write now, to apprise you of my arrival, and to offer you the assurance of my profound respect &c.
                        F. W. Gilmer
                    